283 F.2d 515
George T. JORDAN, Appellant,v.WARDEN, MARYLAND STATE PENITENTIARY, Appellee.
No. 8136.
United States Court of Appeals Fourth Circuit.
Argued November 9, 1960.
Decided November 10, 1960.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
S. Leonard Rottman, Baltimore, Md. (Court-assigned counsel) Blades & Rosenfeld, Baltimore, Md., on brief, for appellant. Mary Arabian, Asst. Atty. Gen. of Maryland (C. Ferdinand Sybert, Atty. Gen. of Maryland, and James H. Norris, Jr., Sp. Asst. Atty. Gen. of Maryland, on brief), for appellee.
Before SOPER and HAYNSWORTH, Circuit Judges, and BRYAN, District Judge.
PER CURIAM.

Affirmed on the opinion of Judge Thomsen.1

1
Affirmed.



Notes:


1
 D.C., 184 F. Supp. 432